                   THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE         
           UPON EXERCISE OF THIS WARRANT HAVE NOT BEEN REGISTERED               
     UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE                 
   SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK                   
 ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,                   
 OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE                     OF
AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS                     WARRANT UNDER
SAID ACT AND ANY APPLICABLE STATE                     SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY                     SATISFACTORY TO eLEC
COMMUNICATIONS CORP. THAT SUCH                     REGISTRATION IS NOT
REQUIRED.      Right to Purchase up to                      Shares of Common
Stock of    eLEC Communications Corp. (subject to adjustment as provided herein)
  COMMON STOCK PURCHASE WARRANT   No.                              Issue Date:
May 1, 2007                       eLEC COMMUNICATIONS CORP., a corporation
organized under the laws of the State  of New York (“ELEC”), hereby certifies
that, for value received,                                            , or their 
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the  Company (as defined herein) from and after the Issue Date of
this Warrant and at any time or  from time to time before 5:00 p.m., New York
time, through the close of business May 1, 2009  (the “Expiration Date”), up to
                       fully paid and nonassessable shares of Common Stock  (as
hereinafter defined), at the applicable Exercise Price (as defined below) per
share. The  number and character of such shares of Common Stock and the
applicable Exercise Price per  share are subject to adjustment as provided
herein.                         As used herein the following terms, unless the
context otherwise requires, have the  following respective meanings:           
                   (a)    The term “Company” shall include ELEC and any
corporation which shall  succeed, or assume the obligations of, ELEC hereunder. 
                         (b)    The term “Common Stock” includes (i) the
Company’s Common Stock,  par value $0.10 per share; and (ii) any other
securities into which or for which any of the  securities described in the
preceding clause (i) may be converted or exchanged pursuant  to a plan of
recapitalization, reorganization, merger, sale of assets or otherwise.         
               (c)    The term “Other Securities” refers to any stock (other
than Common  Stock) and other securities of the Company or any other person
(corporate or otherwise)  which the Holder of this Warrant at any time shall be
entitled to receive, or shall have  received, on the exercise of the Warrant, in
lieu of or in addition to Common Stock, or   


which at any time shall be issuable or shall have been issued in exchange for or
in  replacement of Common Stock or Other Securities pursuant to Section 4 or
otherwise.                         (d)    The “Exercise Price” applicable under
this Warrant shall be $0.27.            1.    Exercise of Warrant.     
                     1.1    Number of Shares Issuable upon Exercise. From and
after the date hereof  through and including the Expiration Date, the Holder
shall be entitled to receive, upon exercise  of this Warrant in whole or in
part, by delivery of an original or fax copy of an exercise notice in  the form
attached hereto as Exhibit A (the “Exercise Notice”), up to shares of  Common
Stock of the Company, subject to adjustment pursuant to Section 4.             
             1.2    Fair Market Value. For purposes hereof, the “Fair Market
Value” of a  share of Common Stock as of a particular date (the “Determination
Date”) shall mean:                         (a)    If the Company’s Common Stock
is traded on the American Stock  Exchange or another national exchange or is
quoted on the National or SmallCap Market  of The Nasdaq Stock Market, Inc.
(“Nasdaq”), then the closing or last sale price,  respectively, reported for the
last business day immediately preceding the Determination  Date.               
             (b)    If the Company’s Common Stock is not traded on the American
Stock  Exchange or another national exchange or on the Nasdaq but is traded on
the NASD OTC  Bulletin Board, then the mean of the average of the closing bid
and asked prices reported  for the last business day immediately preceding the
Determination Date.                           (c)    Except as provided in
clause (d) below, if the Company’s Common Stock  is not publicly traded, then as
the Holder and the Company agree or in the absence of  agreement by arbitration
in accordance with the rules then in effect of the American  Arbitration
Association, before a single arbitrator to be chosen from a panel of persons 
qualified by education and training to pass on the matter to be decided.       
                   (d)    If the Determination Date is the date of a
liquidation, dissolution or  winding up, or any event deemed to be a
liquidation, dissolution or winding up pursuant  to the Company’s charter, then
all amounts to be payable per share to holders of the  Common Stock pursuant to
the charter in the event of such liquidation, dissolution or  winding up, plus
all other amounts to be payable per share in respect of the Common  Stock in
liquidation under the charter, assuming for the purposes of this clause (d) that
all  of the shares of Common Stock then issuable upon exercise of the Warrant
are  outstanding at the Determination Date.                           1.3   
Company Acknowledgment. The Company will, at the time of the  exercise of this
Warrant, upon the request of the Holder hereof acknowledge in writing its 
continuing obligation to afford to such Holder any rights to which such holder
shall continue to  be entitled after such exercise in accordance with the
provisions of this Warrant. If the Holder  shall fail to make any such request,
such failure shall not affect the continuing obligation of the  Company to
afford to such Holder any such rights.      2   


--------------------------------------------------------------------------------

                    1.4    Trustee for Warrant Holders. In the event that a bank
or trust company  shall have been appointed as trustee for the Holder of this
Warrant pursuant to Subsection 3.2,  such bank or trust company shall have all
the powers and duties of a warrant agent (as  hereinafter described) and shall
accept, in its own name for the account of the Company or such  successor person
as may be entitled thereto, all amounts otherwise payable to the Company or 
such successor, as the case may be, on exercise of this Warrant pursuant to this
Section 1.            2.      Procedure for Exercise.                        
2.1    Delivery of Stock Certificates, Etc., on Exercise. The Company agrees 
that the shares of Common Stock purchased upon exercise of this Warrant shall be
deemed to be  issued to the Holder as the record owner of such shares as of the
close of business on the date on  which this Warrant shall have been surrendered
and payment made for such shares in accordance  herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any  event within
three (3) business days thereafter, the Company at its expense (including the 
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered  to the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes)  may direct in compliance with applicable
securities laws, a certificate or certificates for the  number of duly and
validly issued, fully paid and nonassessable shares of Common Stock (or  Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any  fractional share to which such Holder would otherwise be entitled,
cash equal to such fraction  multiplied by the then Fair Market Value of one
full share, together with any other stock or other  securities and property
(including cash, where applicable) to which such Holder is entitled upon  such
exercise pursuant to Section 1 or otherwise.                         2.2   
Exercise. Payment may be made in cash or by certified or official bank  check
payable to the order of the Company equal to the applicable aggregate Exercise
Price for  the number of Common Shares specified in such Exercise Notice (as
such exercise number shall  be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to  the Holder per the terms of this
Warrant). Upon receipt by the Company of any Exercise Notice  and proper payment
of the aggregate Exercise Price, the Holder shall thereupon be entitled to 
receive the number of duly authorized, validly issued, fully-paid and
non-assessable shares of  Common Stock (or Other Securities) determined as
provided herein.            3.     Effect of Reorganization, Etc.; Adjustment of
Exercise Price.                         3.1    Reorganization, Consolidation,
Merger, Etc. In case at any time or from  time to time, the Company shall (a)
effect a reorganization, (b) consolidate with or merge into  any other person,
or (c) transfer all or substantially all of its properties or assets to any
other  person under any plan or arrangement contemplating the dissolution of the
Company, then, in  each such case, as a condition to the consummation of such a
transaction, proper and adequate  provision shall be made by the Company whereby
the Holder of this Warrant, on the exercise  hereof as provided in Section 1 at
any time after the consummation of such reorganization,  consolidation or merger
or the effective date of such dissolution, as the case may be, shall  receive,
in lieu of the Common Stock (or Other Securities) issuable on such exercise
prior to  such consummation or such effective date, the stock and other
securities and property (including  cash) to which such Holder would have been
entitled upon such consummation or in connection      3 


--------------------------------------------------------------------------------

with such dissolution, as the case may be, if such Holder had so exercised this
Warrant,  immediately prior thereto, all subject to further adjustment
thereafter as provided in Section 4.                        3.2    Dissolution.
In the event of any dissolution of the Company following the  transfer of all or
substantially all of its properties or assets, the Company, concurrently with
any  distributions made to holders of its Common Stock, shall at its expense
deliver or cause to be  delivered to the Holder the stock and other securities
and property (including cash, where  applicable) receivable by the Holder of
this Warrant pursuant to Section 3.1, or, if the Holder  shall so instruct the
Company, to a bank or trust company specified by the Holder and having its 
principal office in New York, NY as trustee for the Holder of this Warrant (the
“Trustee”).                         3.3    Continuation of Terms. Upon any
reorganization, consolidation, merger  or transfer (and any dissolution
following any transfer) referred to in this Section 3, this Warrant  shall
continue in full force and effect and the terms hereof shall be applicable to
the shares of  stock and other securities and property receivable on the
exercise of this Warrant after the  consummation of such reorganization,
consolidation or merger or the effective date of  dissolution following any such
transfer, as the case may be, and shall be binding upon the issuer  of any such
stock or other securities, including, in the case of any such transfer, the
person  acquiring all or substantially all of the properties or assets of the
Company, whether or not such  person shall have expressly assumed the terms of
this Warrant as provided in Section 4. In the  event this Warrant does not
continue in full force and effect after the consummation of the  transactions
described in this Section 3, then the Company’s securities and property
(including  cash, where applicable) receivable by the Holders of the Warrant
will be delivered to Holder or  the Trustee as contemplated by Section 3.2.     
      4.    Extraordinary Events Regarding Common Stock. In the event that the
Company  shall (a) issue additional shares of the Common Stock as a dividend or
other distribution on  outstanding Common Stock, (b) subdivide its outstanding
shares of Common Stock, or (c)  combine its outstanding shares of the Common
Stock into a smaller number of shares of the  Common Stock, then, in each such
event, the Exercise Price shall, simultaneously with the  happening of such
event, be adjusted by multiplying the then Exercise Price by a fraction, the 
numerator of which shall be the number of shares of Common Stock outstanding
immediately  prior to such event and the denominator of which shall be the
number of shares of Common  Stock outstanding immediately after such event, and
the product so obtained shall thereafter be  the Exercise Price then in effect.
The Exercise Price, as so adjusted, shall be readjusted in the  same manner upon
the happening of any successive event or events described herein in this 
Section 4. The number of shares of Common Stock that the Holder of this Warrant
shall  thereafter, on the exercise hereof as provided in Section 1, be entitled
to receive shall be adjusted  to a number determined by multiplying the number
of shares of Common Stock that would  otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of  which (a) the
numerator is the Exercise Price that would otherwise (but for the provisions of
this  Section 4) be in effect, and (b) the denominator is the Exercise Price in
effect on the date of such  exercise.                5.    Certificate as to
Adjustments. In each case of any adjustment or readjustment in  the shares of
Common Stock (or Other Securities) issuable on the exercise of this Warrant,
the  Company at its expense will promptly cause its Chief Financial Officer or
other appropriate     4 


--------------------------------------------------------------------------------

designee to compute such adjustment or readjustment in accordance with the terms
of this  Warrant and prepare a certificate setting forth such adjustment or
readjustment and showing in  detail the facts upon which such adjustment or
readjustment is based, including a statement of (a)  the consideration received
or receivable by the Company for any additional shares of Common  Stock (or
Other Securities) issued or sold or deemed to have been issued or sold, (b) the
number  of shares of Common Stock (or Other Securities) outstanding or deemed to
be outstanding, and  (c) the Exercise Price and the number of shares of Common
Stock to be received upon exercise  of this Warrant, in effect immediately prior
to such adjustment or readjustment and as adjusted or  readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such  certificate
to the Holder of this Warrant and any Warrant agent of the Company (appointed 
pursuant to Section 11 hereof).              6.    Reservation of Stock, Etc.,
Issuable on Exercise of Warrant. The Company will  at all times reserve and keep
available, solely for issuance and delivery on the exercise of this  Warrant,
shares of Common Stock (or Other Securities) from time to time issuable on the 
exercise of this Warrant.              7.    Assignment; Exchange of Warrant.
Subject to compliance with applicable  securities laws, this Warrant, and the
rights evidenced hereby, may be transferred by any  registered holder hereof (a
“Transferor”) in whole or in part. On the surrender for exchange of  this
Warrant, with the Transferor’s endorsement in the form of Exhibit B attached
hereto (the  “Transferor Endorsement Form”) and together with evidence
reasonably satisfactory to the  Company demonstrating compliance with applicable
securities laws, which shall include,  without limitation, if requested in
writing by the Company, the provision of a legal opinion from  the Transferor’s
counsel (at the Company’s expense) that such transfer is exempt from the 
registration requirements of applicable securities laws, and with payment by the
Transferor of  any applicable transfer taxes) will issue and deliver to or on
the order of the Transferor thereof a  new Warrant of like tenor, in the name of
the Transferor and/or the transferee(s) specified in  such Transferor
Endorsement Form (each a “Transferee”), calling in the aggregate on the face or 
faces thereof for the number of shares of Common Stock called for on the face or
faces of the  Warrant so surrendered by the Transferor.              8.   
Replacement of Warrant. On receipt of evidence reasonably satisfactory to the 
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such  loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security  reasonably satisfactory in form and amount
to the Company or, in the case of any such  mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will  execute and
deliver, in lieu thereof, a new Warrant of like tenor.            9.    Warrant
Agent. The Company may, by written notice to the Holder of this  Warrant,
appoint an agent for the purpose of issuing Common Stock (or Other Securities)
on the  exercise of this Warrant pursuant to Section 1, exchanging this Warrant
pursuant to Section 7,  and replacing this Warrant pursuant to Section 8, or any
of the foregoing, and thereafter any such  issuance, exchange or replacement, as
the case may be, shall be made at such office by such  agent.        5 


--------------------------------------------------------------------------------

        10.    Transfer on the Company’s Books. Until this Warrant is
transferred on the books  of the Company, the Company may treat the registered
Holder hereof as the absolute owner  hereof for all purposes, notwithstanding
any notice to the contrary.            11.    Notices, Etc. All notices and
other communications from the Company to the  Holder of this Warrant shall be
mailed by first class registered or certified mail, postage prepaid,  at such
address as may have been furnished to the Company in writing by such Holder or,
until  any such Holder furnishes to the Company an address, then to, and at the
address of, the last  Holder of this Warrant who has so furnished an address to
the Company.            12.    Miscellaneous. This Warrant and any term hereof
may be changed, waived,  discharged or terminated only by an instrument in
writing signed by the party against which  enforcement of such change, waiver,
discharge or termination is sought. This Warrant shall be  governed by and
construed in accordance with the laws of State of New York without regard to 
principles of conflicts of laws. Any action brought concerning the transactions
contemplated by  this Warrant shall be brought only in the state courts of New
York or in the federal courts located  in the state of New York; provided,
however, that the Holder may choose to waive this provision  and bring an action
outside the State of New York. The individuals executing this Warrant on  behalf
of the Company agree to submit to the jurisdiction of such courts and waive
trial by jury.  The prevailing party shall be entitled to recover from the other
party its reasonable attorney’s  fees and costs.  In the event that any
provision of this Warrant is invalid or unenforceable under  any applicable
statute or rule of law, then such provision shall be deemed inoperative to the 
extent that it may conflict therewith and shall be deemed modified to conform
with such statute  or rule of law. Any such provision which may prove invalid or
unenforceable under any law  shall not affect the validity or enforceability of
any other provision of this Warrant. The  headings in this Warrant are for
purposes of reference only, and shall not limit or otherwise  affect any of the
terms hereof. The invalidity or unenforceability of any provision hereof shall
in  no way affect the validity or enforceability of any other provision hereof.
The Company  acknowledges that legal counsel participated in the preparation of
this Warrant and, therefore,  stipulates that the rule of construction that
ambiguities are to be resolved against the drafting  party shall not be applied
in the interpretation of this Warrant to favor any party against the other 
party.      [BALANCE OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS.]
   6 


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first 
written above.               eLEC COMMUNICATIONS CORP.    WITNESS:           
 By:                                                                     
 Name:                                                          
                                                              
 Title:                                                                 7 


--------------------------------------------------------------------------------

EXHIBIT A   FORM OF SUBSCRIPTION (To Be Signed Only On Exercise Of Warrant)    
TO:    eLEC Communications Corp.          75 South Broadway, Suite 302         
White Plains, New York 10601            Attention:    Chief Financial Officer   
      The undersigned, pursuant to the provisions set forth in the attached
Warrant (No.____),  hereby irrevocably elects to
purchase                  shares of the Common Stock covered by such  Warrant. 
            The undersigned herewith makes payment of the full Exercise Price
for such shares at the  price per share provided for in such Warrant, which is
$___________, in lawful money of the  United States.              The
undersigned requests that the certificates for such shares be issued in the name
of,  and delivered
to                                                                                      
  whose address is 
___________________________________________________________________  _.
.        The undersigned represents and warrants that all offers and sales by
the undersigned of  the securities issuable upon exercise of the within Warrant
shall be made pursuant to registration  of the Common Stock under the Securities
Act of 1933, as amended (the “Securities Act”), or  pursuant to an exemption
from registration under the Securities Act.    Dated: 
                                                         (Signature must conform
to name of holder as          specified on the face of the Warrant)           
Address:        A-1


--------------------------------------------------------------------------------

EXHIBIT B   FORM OF TRANSFEROR ENDORSEMENT (To Be Signed Only On Transfer Of
Warrant)   For value received, the undersigned hereby sells, assigns, and
transfers unto the person(s)  named below under the heading “Transferees” the
right represented by the within Warrant to  purchase the percentage and number
of shares of Common Stock of eLEC Communications  Corp. into which the within
Warrant relates specified under the headings “Percentage  Transferred” and
“Number Transferred,” respectively, opposite the name(s) of such person(s)  and
appoints each such person Attorney to transfer its respective right on the books
of eLEC  Communications Corp. with full power of substitution in the premises. 
            Percentage    Number  Transferees    Address    Transferred   
Transferred                                                  
 Dated:                                        (Signature must conform to name
of holder as  specified on the face of the Warrant)     Address:         SIGNED
IN THE PRESENCE OF:      (Name)              ACCEPTED AND AGREED:         
[TRANSFEREE]                              (Name)     B-1


--------------------------------------------------------------------------------